184 F.2d 184
Herbert WINDSOR and Baeda E. Windsor, Appellants,v.UNITED STATES of America, Appellee.
No. 12468.
United States Court of Appeals Ninth Circuit.
Sept. 1, 1950.

Perry P. Yohe, North Hollywood, Cal., for appellant.
Frank J. Hennessy, U.S. Atty., Rudolph J. Scholz, Asst. U.S. Atty., San Francisco, Cal., for appellee.
Before MATHEWS and ORR, Circuit Judges, and LEMMON, District Judge.
PER CURIAM.


1
The question presented by this appeal is whether the District Court's findings of fact are clearly erroneous.  See Rule 52(a) of the Federal Rules of Civil Procedure, 28 U.S.C.A.  They are not.  The judgment appealed from is therefore affirmed.